OPINION ON REHEARING. Grieein Smith, .Chief Justice. Appellants find no fault with so much of the opinion of November 15th, 1954 as sustains the plea of laches by Ormond Corporation and Arkansas Fuel Oil Company — developers of the Hogg sap.d. It is urged, however that facts are not sufficient to sustain laches as to Williams and his wife. The record discloses that in December, 1938, Williams and his wife executed the deed to Grayson. What occurred at the time the deed was delivered and in connection with its procurement are matters in respect of which appellants introduced considerable evidence; yet Whaley, the notary public who took the acknowledgment, is. dead, and R. L. Elliott, who witnessed the transaction, has also passed away. The date of Elliott’s death is not shown, but Whaley died in 1946. Thus years intervened between the death of this witness and facts regarding which he was informed when the suit was filed in 1948, and to which he could have • testified if timely action had been taken. Certainly Grayson ivas deprived of an opportunity to present the facts known to Whaley and Elliott. As we have heretofore shown, the deed from appellants to Grayson was dated 1938. The GraysonWilliams contract was executed in January, 1939. This-contract was also acknowledged by Whaley- and it contained the same reservation expressed in the 1948 deed from Grayson to Williams. It follows that since 1939 Williams had in his possession an available source to which he could have turned for information regarding the mineral reservation. It was not until two years after Whaley’s death that we advanced the contention that ■the deed was a mortgage and that inclusion of mineral reservations in the 1948 deed was fraudulent. Elliott and Whaley were key witnesses, and their removal by death constituted a substantial change- — all to the disadvantage of Grayson if they would have testified to the facts he indicated. In Sanders v. Flenniken, 180 Ark. 303, 21 S. W. 2d 847, we pointed out that laches was unnecessary delay coupled.with some unusual change that occurs.-in the conditions dealt with and relationship of the parties: “The disadvantage,” says the opinion, “may come about from loss of. evidence, change of title, intervention of equities, and other causes; but when the court sees negligence on the one side and injury therefrom on the other, it is a ground for denial of relief.” In the same opinion it was said that the right to interpose a plea of laches is peculiarly applicable to cases involving oil and mineral lands subject to wide fluctuations in value. Such a situation has intervened in the case at bar. Rehearing denied.